561 So. 2d 1163 (1988)
Arthur BREAKSTONE, et al., Petitioners,
v.
The Honorable Mary Ann MacKENZIE, Judge of the Eleventh Judicial Circuit Court, in and for Dade County, Florida, Respondent.
No. 88-2392.
District Court of Appeal of Florida, Third District.
November 29, 1988.
William J. Berger, Miami, for petitioners.
Robert A. Ginsburg, Co. Atty., and Roy Wood, Asst. Co. Atty., for respondent.
*1164 Before NESBITT, FERGUSON, and JORGENSON, JJ.
PER CURIAM.
On moving papers that were legally sufficient, petitioner sought to disqualify the respondent judge from hearing and determining post-judgment garnishment proceedings because the attorney for an adverse party had made a substantial financial contribution to the recent judicial campaign of the respondent's husband. We hold these facts sufficient to have warranted the judge entering an order of recusal. See Caleffe v. Vitale, 488 So. 2d 627 (Fla. 4th DCA 1986).
On the suggestion made, the respondent judge should have entered an order of recusal. Because we perceive the trial judge will do so, we withhold formal issuance of our writ of prohibition.